 In the Matter of LIPE-ROLLWAY CORP., SOLVAY DIVISIONandUNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIOCase No. R 52.,..x:Decided May 6, 19.1,3Messrs. Hancock, Dorr, RyanandShove, by Mr. C. E. DOrr,of Syra-cuse, N. Y., for the Company.-Mr. Francis X. O'Mealia,of Syracuse N. Y., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF 'THE CASEUpon amended petition duly filed by United Automobile, Aircraft& Agricultural Implement Workers of America, UAW-CIO, hereincalled the Union; alleging that a question affecting commerce had arisenconcerning the representation of employees of Lipe-Rollway Corp.,Solvay Division, Solvay, New York, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Francis V. Cole, Trial Examiner. Said hearingwas held at Syracuse, New York, on April 21,1943. The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses; and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLipe-Rollway Corporation, herein called the Corporation, is a NewYork corporation engaged in the manufacture of tools, heavy dutyautomotive clutches, and parts for tanks.For, this purpose the cor-poration operates one plant at Syracuse, NEw York, and another plant49 N. L R B., No. 78.552 LIPE-ROLLWAY CORP.553at Solvay, New York, known as Lipe-Rollway Corp., Solvay Divisionand designated herein as the Company, with which we are here con-cerned.The major products manufactured by the Solvay plant consistof tank parts.The Corporation in its entirety is operating practically100 percent for the national war effort.Between January 1, 1942, andDecember 30, 1942, the Corporation used at its Syracuse, New York,plant, raw materials valued at approximately $320,000, of which about49 percent represents shipments made to the Corporation from pointsoutside the State of New York. During the same period the Corpora-tion manufactured at its Syracuse, New York, plant, finished productsvalued at approximately $786,000, of which about 95 percent repre-sents shipments to points outside the State, of New York.No figureswere disclosed at the hearing herein for, the Corporation's operationsconducted at its Solvay Division.The corporation admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.Since the Company is a division of the Corporation per-forming integrated operations therewith, we, find that the Companyis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America, UAW-CIO, is a labor organization affiliated with theCongress of Industrial ' Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the bargainingrepresentative of its employees unless and until it has been certifiedas sucli,by the Board.A statement of the Field Examiner, introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found, appropriate? 'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. -IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all pro-duction and maintenance employees of the Lipe-Rollway Corp., Solvay1The Field Examiner reported that the Union submitted 34 designation cards, of which33 bore apparently genuine original signatures.Thirty of these contain the names ofpersons appearing upon the Company's pay roll of March 27,1943.This pay roll con-tained 58 names of persons within the appropriate unit. 554DECISIONSOF NATIONALLABOR RELATIONS BOARD0Division, excluding supervisory employees, foremen, assistant foremen,timekeepers, clerical workers, and plant protection employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which_lias'arisen be,'r`esolved by an.election' by, secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor, RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2,. as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lipe-RollwayCorp., Solvay Division, Solvay, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or, on vacationor temporarily laid off, and including,employees in the, armed =forcesofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by United Auto-mobile,Aircraft & Agricultural Implement Workers of America,UAW-CIO, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.